Citation Nr: 1120406	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-21 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for "jungle rot" of the lower extremities.  

2.  Entitlement to an effective date prior to December 16, 2003 for a grant of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The appellant served on active duty from August 1967 to February 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of July 2005 and October 2007 of the Chicago, Illinois, Department of Veterans Affairs (VA), Regional Office (RO).  In August 2009, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a skin disorder of the lower extremities that was caused by his service.  

2.  In a final and unappealed decision, dated in March 2005, the RO denied an application to reopen a claim for service connection for PTSD.  

3.  In October 2006, the RO granted service connection for "anxiety disorder, not otherwise specified with depressive disorder, not otherwise specified, claimed as PTSD"; the RO assigned an effective date for service connection of December 16, 2003.  


CONCLUSIONS OF LAW

1.  A skin disorder of the lower extremities was not incurred as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for an effective date prior to December 16, 2003, for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first address several initial matters.  In August 2009, the Board remanded the claims.  The Board directed that the notification requirements set forth at 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and VAOPGCPREC 7-2004 be fully complied with, and that the Veteran be afforded a VA dermatological examination of his lower extremities, to include an etiological opinion.  

In October 2009, the Veteran was sent a duty to assist letter in compliance with the Board's directions.  In May 2010, the Veteran was afforded an examination.  The examiner indicated that the Veteran's C-file had been reviewed, and the report includes a summary of the Veteran's reported history, and detailed examination findings.  The examiner's etiological opinion is accompanied by a sufficient rationale.  Under the circumstances, there is no basis to find that the examiner did not have a sufficient basis for the opinion, or that this examination report is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its August 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).

With regard to the issue of entitlement to an earlier effective date for service connection for PTSD, since the issuance of the statement of the case, in November 2007, additional medical evidence has been added to the claims file without a waiver of RO review (a November 2010 supplemental statement of the case only discussed the service connection claim).  However, none of this evidence is relevant to the earlier effective date issue, nor is any of it material to the bases for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issue before the Board, and a remand for RO consideration is not required.  

Finally, in its August 2009 remand, the Board characterized the earlier effective date claim as one for service connection for "posttraumatic stress disorder (PTSD)."  However, in its October 2006 decision, the RO, in fact, granted service connection for an "anxiety disorder, not otherwise specified with depressive disorder, not otherwise specified, claimed as PTSD."  The RO evaluated this disorder under 38 C.F.R. § 4.130, Diagnostic Code 9413 (anxiety disorders).  The Board has therefore determined that this issue is more accurately characterized as stated on the cover page of this decision.  


I.  Service Connection

The Veteran asserts that he has "jungle rot" due to his service.  He argues that he has had a skin disorder since his service in Vietnam.  He has further argued that DNA testing shows that his skin disorder ("chaetomonium") is only found in Southeast Asia, and should therefore be presumed to be incurred during service.  See e.g., Veteran's letters, dated in November 2001, September 2009 and January 2010.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, disease associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has specifically stated that he belonged to a Ranger unit during service in Vietnam, that he fell out of a tree after a sniper shot at him during combat, at which time he injured his back, and that his unit of about 100 men were all killed except for himself.  See e.g., March 1985 private psychiatric examination report (noting that the Veteran reported that his unit was attacked by "a division of Chinese" in April 1968, and that he hurt his back at that time); December 1986 Glenwood Park Evaluation and Treatment Center (GPETC) report; Veteran's letters, received in August 1998 and April 2001; October 2004 VA PTSD examination report; Veteran's stressor statements, received in April 2004 and January 2005; Veteran's letter to Congressmen, dated in September 2004.  

The Veteran's discharge (DD Form 214) indicates that his military occupation specialty was light weapons infantryman, that his awards included the Vietnam Service Medal, and that he attended basic airborne school.  

The Veteran's personnel file (DA Form 20) indicates the following: he served in Vietnam between March 14, 1968 and June 17, 1968; during his service in Vietnam, his primary duty was "Ammo bearer" (duty MOS 11B1P), and his unit was Company B, 3rd Battalion, 503rd Infantry, 173rd Airborne Brigade ("B/3/503"); as of April 15, 1968 his primary duty is listed as "patient" at the 67th Evacuation Hospital; he was transferred to the Continental United States in June 1968; his primary duty remained "patient" until his separation from service.  The Veteran's service records do not indicate that he went through Ranger training, or that he served with a Ranger unit in Vietnam.  

The Veteran's service treatment reports contain multiple notations that he injured his back after he fell from a coconut tree "while trying to get water" at LZ (landing zone) English, on April 11, 1968.  See e.g., "clinical record cover sheet" (DA 8-275's), dated in April and May of 1968.  None of these reports indicate that he was participating in combat at the time.  As for the post-service medical evidence, a May 1969 report show that the physician concluded that the Veteran was "magnifying his condition out of proportion."  

In association with a claim for service connection for PTSD, the RO attempted to verify the Veteran's claimed stressors involving participation in combat with the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army and Joint Services Records Research Center) (JSRRC).  In March 2005, CURR stated that the Veteran's claimed stressors were not confirmed.  It was noted that LZ English was "actually an extensive facility housing several thousand US personnel and with a C-130 aircraft capable asphalt runway.  There is no evidence in the Veteran's personnel record that he was assigned to the 173rd Airborne Brigade's Ranger unit, the 74th Infantry Detachment (LRP) or underwent Ranger training in the United States at the Ranger School at Ft. Benning, Georgia."  It was further noted that records showed that only one soldier from B/3/503 was killed in action during the time that the Veteran was in the field with that unit, and that there was no record of casualties from the Veteran's unit on the day that he injured his back (i.e., April 11, 1968).  Finally, the medical reports contain a number of findings and diagnoses indicating that the Veteran has a psychotic disorder, as well as a histrionic personality disorder, and that he has experienced psychotic episodes.  See e.g., December 1986 GPETC report; November 1974 report from R.T.H., M.D. (of the Swedish American Hospital); VA progress notes, dated in 1998, 2000, and 2004.  Based on the foregoing, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment, nor were there any relevant findings in an examination report, dated in October 1968.  This report shows that his skin was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1969 and 2010, to include a decision of the Social Security Administration (SSA).  

The VA reports include progress notes and other reports, dated between 1976 and 2006.  This evidence shows that the Veteran began receiving treatment for skin symptoms beginning in 1997, with diagnoses that include onychomycosis, and tinea pedis.  A March 1999 report from a VA physician notes that the following: the Veteran had a history of "jungle rot" from Vietnam, with currently mycotic nails of all toes, bilaterally; he complained that he could not wear colored socks due to his symptoms, and that numerous antifungals had not relieved his symptoms; he had all nails removed without relief; he was diagnosed with tinea pedis and unguium in 1995.  A November 2005 report states that a skin culture was positive for chaetomium SP.  

Other VA reports include VA examination reports.  A May 1969 VA examination report shows that an examination of the skin was "negative."  A February 1995 examination report contains an impression noting tinea pedis, and tinea unguium.  

The non-VA reports, dated between 1974 and 2003, include reports dated in October 2003 which note treatment for probable chronic tinea pedis with onychomycosis.  Associated "microbiology specimen summaries," dated in October and November of 2003, show that molds were identified as aspergillus niger, and chaetomium species.  
 
A VA examination report, dated in May 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a 45-year history of skin symptoms that included bleeding feet, that had been constant since their onset, and he asserted that he had fungus which was only present in the mountains of Southeast Asia.  The assessment was fungal infection of the toenails, and it notes onychomycosis.  The examiner concluded:

It is my opinion that it is not as least as likely as not that his fungal infection of the feet and nails is related to his military service.  He had multiple exams in the military with no mention of the condition.  The first mention of the condition was 25 years after separation from the military.  Thus I am unable to make any nexus of the condition to his time in the military.  Regarding the statement made by the private dermatologist in October 2003 who intimated that the current disorder began in or was caused by the appellant's military service including his service in the jungles of Vietnam there is nothing in the medical record to support this opinion other than the Veteran's testimony years after separation from the military.  Although the Veteran contends that the fungi indentified are unique to SE Asia these fungi are ubiquitous around the world and fungal infection of the feet and nails is a common problem not unique to military service in Vietnam.  

A decision of the SSA, dated in November 1979, shows that it was determined that the Veteran was disabled as of May 1976.  This decision was affirmed in April 2002, at which time his primary diagnosis was schizophrenia, paranoid type, and his secondary diagnosis was mild degenerative joint disease of the lumbosacral spine.  

The Veteran has submitted two articles printed from the internet, in December 2003, entitled, "Case report.  Onychomycosis due to Chaetomium globosum successfully treated with itrconazole," and "Onychomycosis in Malaysia."  One of the articles indicates that it discusses a case in Japan in 2000, and it states that toenail infection can be caused by Chaetomium globosum.  The other article states that onychomycosis may be caused by dermatophytes, molds and yeasts, and it indicates that Aspergillus niger may cause onychomycosis.   

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment, nor were there any relevant findings in an examination report, dated in October 1968.  This report shows that his skin was clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest relevant medical evidence is dated no earlier than 1995.  This is over 25 years after separation from service, and this lengthy period without treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between a skin disorder of the lower extremities and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the only competent opinion of record is found in the May 2010 VA examination report, and this opinion weighs against the claim.  This opinion is shown to have been based on a C-file review, it is accompanied by a sufficient rationale, and it is considered to be highly probative evidence against this claim.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Finally, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that any of his diagnosed skin disorders of the lower extremities were caused by such exposure, Combee, and the applicable law does not include any of the diagnosed skin disorders of the lower extremities as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a skin disorder of the lower extremities was caused by service.  The Veteran has specifically asserted that he began having any relevant symptoms during service.  To the extent that he may assert that he had relevant symptoms at some point, his statements would normally be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a skin disorder, or to state whether a skin disorder was caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran has been found not to be a credible historian, and his service treatment reports and post-service medical records have been discussed.  A skin disorder of the lower extremities is first shown about 25 years after separation from service, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a skin disorder of the lower extremities that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  Earlier Effective Date - Acquired Psychiatric Disorder

The Veteran asserts that he is entitled to an effective date prior to December 16, 2003 for a grant of service connection for an acquired psychiatric disorder.  He essentially argues that he has had an acquired psychiatric disorder for many years prior to the currently assigned effective date.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

In September 1983, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran appealed, and in a rating decision, dated in April 1984, the Board denied the claim.  The Veteran subsequently filed to reopen the claim on a number of occasions, and in rating decisions, dated in September 1988, February and October of 1999, March 2002, and March 2005, the RO denied the claims.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In a statement (VA Form 21-4138), received on April 26, 2006, the Veteran filed to reopen the claim for service connection for PTSD.  

In October 2006, the RO granted service connection for "anxiety disorder, not otherwise specified with depressive disorder, not otherwise specified, claimed as PTSD," and assigned an effective date of December 16, 2003.  The Veteran appealed the issue of entitlement to an earlier effective date, and in October 2007, the RO denied the claim.  

In summary, the Veteran's claim for an acquired psychiatric disorder was denied in March 2005, and this decision became final.  On April 16, 2006, the Veteran filed to reopen the claim.  The effective date of the award of service connection is based on the date that the application upon which service connection was eventually awarded was filed, in this case, following the most recent and final denial of the claim in March 2005.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Under the circumstances, it appears that the correct effective date should have been April 26, 2006, and the RO's discussion of the basis for its assignment of December 16, 2003 does not appear to be supported by law.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  In any event, the Veteran has not been prejudiced by this error, and there is simply no basis for an effective date prior to December 16, 2003.  Finally, to the extent that the Veteran asserts that he had an acquired psychiatric disorder prior to December 16, 2003, this is not a basis for the assignment of an earlier effective date.  Apart from the fact that the March 2005 decision became final, and that no claim to reopen was received prior to April 26, 2006, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for an acquired psychiatric disorder prior to December 16, 2003.  The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be denied.  The Board therefore finds that the claim for an effective date prior to December 16, 2003, for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006, April 2007, and October 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for an earlier effective date for service connection for PTSD, in this case, in April 2007, the Veteran was provided with VCAA notice.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004; see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


